Title: III. Instructions to the Joint Commission to Negotiate a Peace Treaty, 15 June 1781
From: President of Congress,Huntington, Samuel
To: Adams, John,Franklin, Benjamin,Jefferson, Thomas,Jay, John,Laurens, Henry




15 June 1781


Instructions to the Honble. John Adams Benjamin Franklin John Jay Henry Laurens and Thomas Jefferson ministers plenipotentiary in behalf of the United States to negotiate a Treaty of Peace
Gentlemen
You are hereby authorized and instructed to concur in behalf of these United States with his most Christian Majesty in accepting the Mediation proposed by the Empress of Russia and the Emperor of Germany.
You are to acceed to no Treaty of Peace which shall not be such as may 1st. effectually secure the Independence and Sovereignty of the thirteen United States according to the form & effect of the treaties subsisting between the said States & his most Christian Majesty and in which the said treaties shall not be ft in their full Force and Validity.



As to disputed boundaries and other particulars we refer you to the Instructions given to Mr. John Adams dated 14 August 1779 and 18 October 1780 from which you will easily the Desires and Expectations of Congress but we think it unsafe at this disdistance to tye you up by absolute and preremptory directions upon any other subject than the two essential Articles abovementioned. You are therefore at liberty to secure the Interest of the United States in such manner as circumstances may direct and as the state of the belligerent and disposition of the mediating powers may require. For this purpose you are to make the most candid & confidential communications to thc ministers of our generous Ally the King of France to undertake nothing in the Negotiations for Peace or truce without their knowledge & concurrence & ultimately to govern yourselves by their advice & opinion endeavouring in your whole Conduct to make them sensible how much we rely upon his majestys influence for effectual support in every Thing that may be necessary to the present security or future Prosperity of the United States of America.
If a Difficulty should arise in the Course of the Negotiations for Peace from the backwardness of Britain to make a formal acknowledgment of our independence you are at liberty to agree to a trucc or to make such other concessions as may not affect the substance of what we contend for; and provided Great Britain be not left in possession of any part of the thirteen States.

Saml. Huntington President
Witnessed this day by Chas Thomson secy.

